Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 1 of 23 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

KAJEET, INC.,                                  §
                                               §
       Plaintiff,                              § C.A. No.
                                               §
v.                                             §
                                               §
GRYPHON ONLINE SAFETY, INC.,                   § JURY TRIAL DEMANDED
                                               §
       Defendant.                              §
                                               §
                                               §



                    ORIGINAL COMPLAINT AND JURY DEMAND

       Plaintiff KAJEET, INC. files this Complaint for Patent Infringement against

Defendant GRYPHON ONLINE SAFETY, INC., alleging as follows:

I.     THE PARTIES

       1.     KAJEET, INC. (“Plaintiff” or “Kajeet”) is a corporation organized and

existing under the laws of the State of Delaware, with a principal place of business at

7901 Jones Branch Drive, Suite 350, McLean, Virginia 22102.

       2.     Defendant GRYPHON ONLINE SAFETY, INC. (“Defendant” or

“Gryphon”) is a limited liability company organized under the laws of Delaware with a

principal place of business at 10531 S. Commons Drive, # 635, San Diego, California

92127. Gryphon may be served with process by serving its registered agent, John J. Wu,

at 10265 Prairie Springs Road, San Diego, California 92127.




                                           1
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 2 of 23 PageID #: 2




II.    JURISDICTION AND VENUE

       3.      This is an action for infringement of United States patents under 35 U.S.C.

§§ 271, et seq. Federal question jurisdiction is conferred to this Court over patent

infringement actions under 28 U.S.C. §§ 1331 and 1338(a).

       4.      Defendant is incorporated within this District and develops and/or sells its

products, including the Accused Products described herein, in this District.

       5.      Defendant has sufficient minimum contacts with the District of Delaware

such that this venue is fair and reasonable. Defendant has committed such purposeful

acts and/or transactions in this District that it reasonably should know and expect that

they could be hailed into this Court as a consequence of such activity. Defendant has

transacted and, at the time of the filing of this Complaint, continues to transact business

within the District of Delaware.

       6.      Further, upon information and belief, Defendant makes or sells products

that are and have been used, offered for sale, sold, and/or purchased in the District of

Delaware. Defendant directly and/or through its distribution network, places infringing

products or systems within the stream of commerce, which stream is directed at this

district, with the knowledge and/or understanding that those products will be sold and/or

used in the District of Delaware.

       7.      For these reasons, personal jurisdiction exists, and venue is proper in this

Court under 28 U.S.C. §§ 1391(b) and (c) and 28 U.S.C. § 1400(b), respectively.

III.   BACKGROUND AND FACTS

       8.      Kajeet is the owner of all rights and title in and to U.S. Patent No. U.S.

Patent No. 8,667,559 (“the ‘559 Patent”) and U.S. Patent No. 7,899,438 (“the ‘438



                                             2
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 3 of 23 PageID #: 3




Patent”).    These patents are sometimes referred to collectively hereinafter as “the

Asserted Patents.” The respective inventions disclosed and claimed in the Asserted

Patents were developed by the founders, entrepreneurs, and engineers of Kajeet and were

assigned to Kajeet upon issuance.

       9.       Kajeet is a U.S.-based company, founded in 2003, which develops

software and hardware solutions promoting safe use of mobile devices by children both at

home and in schools and libraries. Kajeet was founded by three fathers who sought to

develop systems and methods ensuring safe use of mobile phones, tablets, computers, and

other mobile devices by their children.

       10.      Kajeet has become an industry leader in this area of mobile device

management, developing innovations that led to the issuance of thirty-four U.S. patents to

date, including the Asserted Patents, and having implemented its solutions in hundreds of

school districts comprising thousands of schools across the nation. These innovations

were directly developed by the founders and engineers at Kajeet as part of Kajeet’s

continuous work to protect children from inappropriate and distracting online content,

and to enable schools and families to keep children focused and safe from the many

potential dangers associated with unconstrained access to online content.

       11.      The disclosure and claims of the Asserted Patents describe improved

control schemes implemented on communication devices, focusing on applications in

which it is undesirable for the user of the communication device to have unfettered or

unconstrained access to some or all of the available functionality supported by the




                                            3
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 4 of 23 PageID #: 4




communication device.          See, e.g., the ‘559 Patent at 1:47-62.1             A typical scenario

addressed by the Asserted Patents is that of a smartphone, tablet, or laptop used by a

child. See, e.g., the ‘559 Patent at 4:11-18; 4:38-44; and, 5:20-29. This is a relatively

new problem that has arisen in the past decade as mobile communication devices have

become more popular and more widely used throughout society, including in schools and

at home by children. See, e.g., the ‘559 Patent at 1:51-58; 2:10-21; 4:42-58; 6:34-409;

12:48-62; and, 14:13-23.

        12.      Mobile smartphones appeared in the mid-1990s as Personal Digital

Assistants (“PDAs”). These devices expanded the set of features accommodated by

handheld mobile communication devices and their appearance coincided with the rise in

popularity and use of the World Wide Web. In 2007, Apple released the first iPhone and

in 2008 released the App Store. This signaled the beginning of mainstream smartphone

ownership and usage and, in particular, ownership and usage of feature-rich smartphone

devices by teens and children. Also, during this timeframe, other Internet-capable, mobile

computing devices greatly expanded in popularity, including tablet devices, including

iPads and Kindles, as well as laptop devices, including the Google Chromebook.

Increasingly, these devices are put in the hands of teens and children both by their parents

and by schools, giving them ready access which they never had before to inappropriate

content, contacts, sexting, online gaming, among other undesirable features and

functionality. Further, this new access is cheap, anonymous, and readily-available at any



1
  All citations to the Patent-in-Suit are to the ‘559 Patent, which is attached hereto as Exhibit A, unless
otherwise stated. The citations provided are illustrative rather than exhaustive and therefore do not
comprise complete listings of all portions of the specification addressed to each topic for which citations
are provided. Further, because each of the Patents-in-Suit share a common specification, the cited passages
are equally applicable to each of the Patents-in-Suit.

                                                    4
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 5 of 23 PageID #: 5




time, day or night from virtually anywhere. Parents, as well as school administrators and

others, have struggled with addressing this newly created problem ever since.

       13.     The Patents-in-Suit are addressed to specific systems and methods for

addressing this new problem faced by parents, teachers, business owners, and the like.

The Patents-in-Suit recognize that old-world methodologies, such as simply taking the

devices away, do not truly address the problem at hand and undermine the safety benefit

of device ownership – continuous access for communication, such as always providing a

direct means for a parent to call its child or vice versa. For device ownership by teens

and others to provide this benefit, the device is necessarily in the possession of the teen at

times when he or she is away from parents, teachers, and the like. Old-world monitoring

of device use to preventing inappropriate use is therefore also ineffective and does not

address the true context of this new problem in society created by the development and

proliferation of feature-rich mobile communication devices.

       14.     As explained in the specification of the Patents-in-Suit, prior art systems

and methods for controlling mobile communication device usage in such settings were

ineffective. For example, prepaid phone plans placed limits on the charges that could be

run up on a mobile communication device but did so through toggling access to the

communication network off once the account reached a zero balance. Beforehand, access

to the communication network may be unconstrained while after, no access is provided

whatsoever. This control scheme was ineffective for preventing misuse of the mobile

communication device by a child while still providing access to desirable features. See,

e.g., the ‘559 Patent at 2:36-44.




                                              5
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 6 of 23 PageID #: 6




       15.     Likewise, unlimited use smartphone service plans could prevent the

accumulation of excessive usage costs but were ineffective to prevent overuse or use of a

mobile communication device at inappropriate times or to access inappropriate content.

See, e.g., the ‘559 Patent at 3:7-16.

       16.     Other solutions involving control through enforcement of decisions based

upon policies defining permitted use that were set and stored only in accessible portions

of the memory of the device itself, such as in the volatile memory of the device. These

solutions were likewise ineffective as the policies upon which decisions effecting control

were vulnerable to manipulation or deletion by virtue of their only being stored in

accessible portions of memory of the computing device. Further, such solutions required

separate and independent configuration of each computing device to be controlled,

resulting in increased administrative costs.

       17.     The Patents-in-Suit state that the systems and methods disclosed therein

“are effective tools for any phone user that requires some level of supervision, such as a

handicapped individual, a person suffering from dementia, a corporate employee, or even

an adult that has shown poor judgment in the past and needs help managing their affairs.”

‘559 Patent at 5:34-41. The Patents-in-Suit also state that:

               The ability to regulate when a phone can be and cannot be used
       can also be of value to parents and school districts with respect to
       resolving one of the greatest conflicts that exist between parents/students
       and school administrators - mobile phone usage by kids. Parents want
       children to have a mobile phone with them so the child can call the
       parent if need be, i.e., if someone forgets to pick the child up after
       school. School districts do not want the children to have the phones at all
       because the students tend to misuse the phones, i.e., to call friends
       during school, to cheat, to engage in illegal activity, etc. While the
       school districts believe that children should be relegated to only using
       the school phones if the children need to contact a parent, the parents

                                               6
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 7 of 23 PageID #: 7




       want the children to have the phones with them in case they get locked
       out of the school, get lost on a field trip, etc. ‘559 Patent at 12:48-62
       (emphasis added).

The Patents-in-Suit therefore recognize that it is advantageous to dispose the policies

applied for effecting feature management over communication devices in accordance

with a scheme that prevents access to them by the user of the device, who may have poor

judgment or be motivated to otherwise misuse the communication device.

       18.     The specification the Asserted Patents discloses, among other innovations,

systems and methods for providing access to desirable features, such as always allowing

for calls to a parent, for example, while also preventing access to features deemed

inappropriate because of cost (e.g., downloadable games or other applications), type of

content (e.g., gambling or pornographic content), the time of day or night (e.g., during

school hours or after bed time), and/or the device’s location, among other criteria. See,

e.g., the ‘559 Patent at 3:54-59; 4:11-18; 5:45-50; 13:8-28; and, Claims. The Asserted

Patents disclose control embodiments applying decisions based upon policies defining

acceptable and unacceptable uses of a mobile communication device. The policies may

be based on a variety of contexts which are set by administrators (e.g., parents or

teachers). In accordance with certain embodiments of the inventions disclosed, the

policies are set and stored at the server level to provide simultaneous control over use of

one or more mobile communication devices. See, e.g., the ‘559 Patent at embodiment of

Fig. 2; 3:54-59; 4:11-18; 5:45-50; 13:8-28; and, Claims. The intrinsic record states this at

Office Action Response dated October 17, 2013 filed during prosecution of the ‘559

Patent at p. 10 (distinguishing a particular embodiment claimed therein on the basis that

the prior art “does not describe a distributed architecture where policy decisions are


                                             7
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 8 of 23 PageID #: 8




performed at the server level and those policies are enforced on the phone

itself.”)(emphasis added). A true and correct copy of this Office Action Response is

attached hereto as Exhibit C and incorporated for all purposes.

        19.     Application of use decisions based upon a policy stored remote from the

controlled computing device represented an unconventional scheme that was neither well

known nor routine for addressing a newly emerging problem in society. Embodiments of

the inventions disclosed and claimed in the Asserted Patents implementing this

unconventional scheme provide for more robust control that was more resilient to

manipulation and/or disablement by users of the controlled devices and, therefore, more

effective than prior art systems and methods.

        20.     Gryphon     is    a   developer       of   software   and   hardware   solutions

accommodating feature management of communication devices configured for operation

on communication networks, including laptops, tablets, smartphones, and the like. Each

comprises a computing device usable to access online content and applications over a

communication network managed by a service provider, such as an internet service

provider (ISP).

        21.     The Accused Products of Gryphon include all versions of the Gryphon

Mesh Wifi Security Router (“Gryphon appliance”) products and services. The Accused

Products accommodate management of mobile communication devices accessing content

over communication networks via application of remotely stored master policies set by

administrators (i.e., parents).

        22.     The Gryphon appliance is a network appliance configured to communicate

with software (the Gryphon Connect App) and configured for implementation within a



                                                  8
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 9 of 23 PageID #: 9




home or other network accessing the Internet to accommodate management of computing

devices operating on the communication network, including tablets, smartphones,

laptops, gaming consoles, cameras, smart gadgets, and the like. The Gryphon appliance

effects policy-based control over these communication devices through application of

policies stored on the Gryphon appliance that are setup through the Gryphon Connect

App.

       23.     Administrators (i.e., parents) download the Gryphon Connect App and use

it to set up device and user profiles and to establish usage policies associated to devices

and/or profiles. Policies may be content-based or time-based. Policies are applied to

control use of one or more communications devices to which they are associated. They

are stored on the Gryphon appliance and may additionally be stored on Gryphon’s cloud

servers. The Gryphon appliance is regularly updated from Gryphon’s cloud servers.

       24.     The Gryphon appliance connects to a Gryphon server over the Internet to

receive and update local copies of the master usage policies configured using the

Gryphon Connect App and selectively applied to controlled devices.           As such, the

Gryphon appliance functions as a guarded gateway between computing devices

communicating over the home network and the Internet. All attempts to use controlled

devices in a manner requiring communication over the home network pass through the

router and the Gryphon appliance. Likewise, attempts to communicate with a controlled

device over the communication network by other devices are routed through the Gryphon

appliance.

       25.     Data relating to attempted network communications including, for

example, the device making the request and the ISP address to be accessed, are obtained



                                            9
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 10 of 23 PageID #: 10




 and compared to applicable policies defining acceptable and unacceptable network usage.

 For requests permitted by the applicable usage policies, Gryphon transmits data back to a

 router and/or the managed device allowing the requested communication. For requests

 not permitted by one or more applicable usage policies, Gryphon transmits data back to

 the router and/or the managed device blocking the requested communication.

        26.     Gryphon accommodates implementation of time-based policies defining

 permissible and impermissible device usage, including time limits and schedules applied

 by device and/or by profile. Limits applied by profile are simultaneously applied to each

 device associated to a particular user profile.

        27.     In operation, users of a managed device execute a function on the

 managed device requiring communication over a network. For example, a user of a

 managed device may attempt to access a website using a web browser on the managed

 device which is connected to the Internet using a gateway device or router. Upon

 information and belief, the Gryphon appliance detects this attempted use and formats a

 usage request for comparison to applicable usage policies. A copy of master policies set

 via the Gryphon Connect App are stored within and/or accessible to the Gryphon

 appliance and are regularly updated. The request is compared to all applicable policies to

 determine, at least, whether the attempted communication or function is allowed or

 prohibited. Policy decisions are made in real time in response to requests by the Gryphon

 appliance. Data indicative of decisions whether to allow or deny such requests are

 communicated back to the router and/or the managed device. Decisions are enforced via

 permitting or blocking execution of the requested function or communication.




                                               10
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 11 of 23 PageID #: 11




         28.     Gryphon also sells and provides a HomeBound App that can be installed

 on devices being managed by the Gryphon appliance. HomeBound is an extension of the

 Gryphon Wifi system. All of the features available on the home network with the

 Gryphon appliance are available when managed devices are connected via cellular or

 WiFi hotspots. The HomeBound App automatically and securely routes all traffic on the

 managed device back through the Gryphon appliance for filtering before it hits the

 internet.

         29.    Upon information and belief, the Gryphon effects feature management

 over devices connected to a home network without storing the master policies applied on

 the devices, themselves.

         30.    Gryphon provides instructions to its customers and users of the Gryphon

 appliance demonstrating how to install, set up, and use the Gryphon appliance to manage

 computing devices connected to a home network, including at least user manuals and/or

 content on its website.      Use of the Gryphon appliance in accordance with these

 instructions constitutes direct infringement of the Asserted Patents by end users of the

 Accused Products.

                                         COUNT I

                                PATENT INFRINGEMENT

                                U.S. Patent No. 8,667,559 B1

         31.    Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,

 as though fully set forth herein.

         32.    On March 4, 2014, United States Patent No. 8,667,559 B1 (“the ‘559

 Patent”) was duly and legally issued for “Feature Management of a Communication



                                            11
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 12 of 23 PageID #: 12




 Device.” As of the filing of this Complaint, the ‘559 Patent remains in force. A true and

 correct copy of the ‘559 Patent is attached hereto as Exhibit A and made a part hereof.

         33.    Kajeet is the owner of all right and title in the ‘559 Patent, including all

 rights to enforce and prosecute action for infringement of the ‘559 Patent and to collect

 damages for all relevant times against infringers of the ‘559 Patent. Accordingly, Kajeet

 possesses the exclusive right and standing to prosecute the present action for

 infringement of the ‘559 Patent by Gryphon.

         34.    The ‘559 Patent generally discloses and claims systems and methods for

 controlling computing devices usable on communication networks to perform various

 functions, such as sending and receiving data over the Internet or other communication

 network, for example. The systems and methods claimed accommodate enforcement of

 decisions granting or denying requests to communicate with remote computing devices

 over a communication network. The decisions are based on the application of one or

 more relevant use policies which may be administrator-configurable and may be stored

 remotely from the controlled computing device.            Decisions to grant or deny

 communication requests from the controlled device may be made and effectuated in real-

 time.

         35.    Independent claim 27 of the ‘559 Patent and each dependent claim

 depending therefrom are directed to “methods for controlling a computing device

 configured to execute a function using a communication network managed by a service

 provider.” ‘559 Patent at Claim 27. These claimed methods require, among other steps,

 that a decision is received in real time from a server, with the decision




                                             12
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 13 of 23 PageID #: 13




 “being based on a policy stored at the server…,” and that “the communication being

 enabled or disabled without storing the policy on the computing device.” Id.

        36.     These limitations mandate that the decision applied to effect control over

 the computing device is based on a policy stored at a server remote from the computing

 device. The decision is made upon detection of an attempt by the computing device to

 perform a function on the communication network.            These limitations capture the

 distributed architecture concept not well-understood, routine, or conventional in the art

 for effecting feature management on a computing device including that the server storing

 the policies upon which decisions are based being meaningfully apart from the computing

 device. This arrangement resulted in improved operation through at least increased

 resilience to undesirable access to policies to manipulate or delete them.

        37.     These limitations additionally cover communications initiated by a third-

 party device and directed to a managed device. Effecting control over these incoming

 communications to a communication device was likewise not well-understood, routine, or

 conventional to one of ordinary skill in the art.

        38.     Claim 27 of the ‘559 Patent and each claim depending therefrom are

 rooted in control schemes for managing communication devices and require the

 application of decisions based upon remotely stored polices. Remote storage of the

 policies upon which decisions are based makes them less vulnerable to manipulation and

 deletion while still accommodating real-time control concurrent with device usage.

 Communication device management in accordance with these claimed methods improves

 the security, effectiveness, and robustness of control accommodated.         As such, the

 claimed methods are directed to patent eligible subject matter.



                                               13
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 14 of 23 PageID #: 14




         39.      Additionally, when considered as an ordered combination of elements,

 claim 27 and each claim depending therefrom comprise an “inventive concept” for at

 least the reasons presented herein and above. These claims require storing usage policies

 upon which decisions are based at a server remote from the computing device, an

 unconventional arrangement at the time which yielded improvements in the operation of

 systems implementing the claimed methods. Prior art control was not premised on

 application of decisions based upon policies stored at the server level. Instead, the prior

 art applied decisions based on policies set up on the computing device itself and stored

 only on the computing device. Such policies reside such that they are readily accessible

 for manipulation and/or deactivation or deletion to circumvent control entirely. Further,

 prior art systems required that each device be configured separately and individually with

 its own set of policies. The arrangement claimed in claim 27 and its dependent claims

 run counter to what was well-understood, routine, and conventional to one of ordinary

 skill in the art at the relevant time by applying usage decisions to effect control that are

 based upon policies stored at the server level, remote form the computing device, while

 effecting real-time control over communication devices and providing other benefits, as

 noted herein and above.2

         40.      Gryphon has had actual knowledge of the existence of the ‘559 Patent

 since at least the date of the filing of this Complaint. As such, Gryphon’s infringement of

 the ‘559 Patent has been willful since that time.



 2
   These statements are further supported by the declarations of Dr. Charles D. Knutson, which were
 attached by Kajeet as Exhibits E and I to its Second Amended Complaint (Dkt. Nos. 144, 144-7, and 144-
 11). filed in the action styled Kajeet, Inc. v. Qustodio, LLC, case no. 8:18-cv-01519-JAK-PLA, in the
 United States District Court for the Central District of California, Western Division, and which are hereby
 incorporated by reference.

                                                    14
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 15 of 23 PageID #: 15




        41.     Gryphon, without authority, consent, right, or license, and in direct

 infringement of the ‘559 Patent, makes, has made, uses, and sells the Accused Products

 which practice the system and method claimed in at least claim 27 of the ‘559 Patent,

 among others. In addition, Gryphon’s quality testing and demonstrations of operation of

 the Accused Products to manage use of computing devices directly infringe, either

 literally or under the doctrine of equivalents, at least claim 27 of the ‘559 Patent.

        42.     Gryphon actively induces infringement of one or more of the claims of the

 ‘559 Patent by its customers and end users of at least the Accused Products and is

 therefore liable for indirect infringement under 35 U.S.C. § 271(b). A customer’s use of

 the Accused Products to manage computing devices in the manners described above

 infringes at least claim 27 of the ‘559 Patent. Gryphon knows that the Accused Products

 are especially designed for and marketed toward infringing use by Gryphon’s customers,

 to implement feature management of computing devices. Gryphon has induced, caused,

 urged, encouraged, aided and abetted its direct and indirect customers to make, use, sell,

 offer for sale and/or import one or more of the Accused Products. Gryphon provides step-

 by-step instructions for installation, setup, and use of the Accused Products to infringe,

 either literally or under the doctrine of equivalents, at least claim 27 of the ‘559 Patent.

 These instructions are provided by Gryphon as user manuals and online content made

 available by Gryphon through its website. Such conduct by Gryphon was intended to and

 actually did result in direct infringement by Gryphon’s direct and indirect customers,

 including the making, using, selling, offering for sale and/or importation of the Accused

 Products in the United States.




                                               15
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 16 of 23 PageID #: 16




        43.     Gryphon contributes to the infringement of at least claim 27 of the ‘559

 Patent by its customers and end users of at least the Accused Products and is therefore

 liable for indirect infringement under 35 U.S.C. § 271(c). The Accused Products are

 especially designed for controlling use of computing devices in the manner described

 above. Upon information and belief, the Accused Products have no substantial non-

 infringing use, as they are specifically designed and marketed for use by parents,

 teachers, and supervisors to control use of a computing device operating on a

 communication network.        Setup and use of the Accused Products by Gryphon’s

 customers in the manner constitutes direct infringement, either literally or under the

 doctrine of equivalents, of at least claim 27 of the ‘559 Patent.

        44.     Kajeet expressly reserves the right to assert additional claims of the ‘559

 Patent against Gryphon.

        45.     Kajeet has been damaged as a result of Gryphon’s infringing conduct.

 Gryphon is, thus, liable to Kajeet in an amount that adequately compensates for their

 infringement, which, by law, cannot be less than a reasonable royalty, together with

 interest and costs as fixed by this Court under 35 U.S.C. § 284.

        46.     Based on Gryphon’s actual knowledge of the ‘559 Patent and of Kajeet’s

 allegations of patent infringement which are consistent with those presented herein since

 at least the date of the filing of this Complaint, if not earlier, as well as Gryphon’s

 objective recklessness in continuing to offer for sale and selling the Accused Products

 since that time, Kajeet is further entitled to enhanced damages under 35 U.S.C. § 284.




                                              16
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 17 of 23 PageID #: 17




                                        COUNT II

                                PATENT INFRINGEMENT

                                U.S. Patent No. 7,899,438 B2

        47.     Kajeet repeats and re-alleges all preceding paragraphs of this Complaint,

 as though fully set forth herein.

        48.     On March 1, 2011, United States Patent No. 7,899,438 B2 (“the ‘438

 Patent”) was duly and legally issued for “Feature Management of a Communication

 Device.” As of the filing of this Complaint the ‘438 Patent remains in force. A true and

 correct copy of the ‘438 Patent is attached hereto as Exhibit B and made a part hereof.

        49.     Kajeet is the owner of all right and title in the ‘438 Patent, including all

 rights to enforce and prosecute action for infringement of the ‘438 Patent and to collect

 damages for all relevant times against infringers of the ‘438 Patent. Accordingly, Kajeet

 possesses the exclusive right and standing to prosecute the present action for

 infringement of the ‘438 Patent by Gryphon.

        50.     The ‘438 Patent includes claims to systems and methods for managing

 computing devices usable on communication networks to perform various functions, such

 as sending and receiving data over the Internet via one or more servers or other network

 devices, for example. The systems and methods comprise network devices through

 which usage requests are routed along with decision making and enforcement

 functionality accommodated by software and/or hardware modules. Policy decisions are

 based on the application of one or more relevant usage policies which may be

 administrator-configurable and are stored remotely from the controlled computing device.




                                             17
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 18 of 23 PageID #: 18




 Decisions to grant or deny requests are enforced by software and/or hardware modules on

 a network device.

        51.     More specifically, independent claim 27 of the ‘438 Patent and each

 dependent claim depending therefrom are directed to a “system for managing in real-time

 a computing device.” ‘438 Patent at Claim 27. These claimed systems explicitly require

 “a policy decider housed within a network device” for “storing a list of policies to control

 one ore more features or functions associated with the communication device”. Id. The

 policy decider automatically decides “to accept or deny a request sent to or from the

 communication device”. Id. The claimed systems also require a “policy enforcer housed

 within a network device” for “enforcing a decision by the policy decider” by either

 “notifying the user of the denied request and taking one or more actions consistent with

 the denied request or taking one ore more actions consistent with the accepted request”.

 Id.

        52.     These limitations mandate that the policies applied to manage the

 computing device be stored apart from the computing device based on the requirement

 that the policies are stored within a network device on the communication network. These

 limitations capture the distributed architecture concept not well-understood, routine, or

 conventional in the art for effecting feature management on a computing device

 (including that the device storing the policies is meaningfully apart from the computing

 device) which resulted in improved operation through at least increased resilience to

 undesirable accessing of policies by a user of the device to manipulate or delete them.

        53.     These limitations additionally cover communications requested by a third-

 party device directed to a device managed by a control system as claimed in claim 27 of



                                             18
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 19 of 23 PageID #: 19




 the ‘438 Patent and its dependent claims.           Effecting control over these incoming

 communications to a communication device was not well-understood, routine, or

 conventional to one of ordinary skill in the art.

        54.     Claim 27 of the ‘438 Patent and each claim depending therefrom are

 rooted in control schemes for managing communication devices and require remote

 storage of usage polices which are thereby less vulnerable to manipulation and deletion

 by the user of the controlled device(s) while still accommodating real-time control

 concurrent with device usage. Communication device management in accordance with

 the systems claimed improve the functionality of the computer-based system through

 improved security, effectiveness, and robustness of control accommodated. As such, the

 claimed systems are directed to patent eligible subject matter.

        55.     Additionally, when considered as an ordered combination of elements,

 claim 27 and each claim depending therefrom comprise an “inventive concept” for at

 least the reasons presented herein and above. These claims apply usage policies stored

 remote from the managed devices, an unconventional arrangement at the time which

 yielded improvements in the operation of communication device control systems. The

 few communication device control systems and methods available at the time of

 invention of the subject matter claimed relied upon storing settings and policies within

 accessible portions of the device’s memory. As such, these policies were accessible to

 users of those devices for manipulation and/or deactivation or deletion, circumventing the

 control system entirely and requiring that each controlled device be configured separately

 and individually. The system of claim 27 and its dependent claims run counter to what

 was well-understood, routine, and conventional to one of ordinary skill in the art at the



                                               19
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 20 of 23 PageID #: 20




 relevant time applying remotely stored policies to effect real-time control over

 communication devices and provide other benefits, as noted herein and above.3

         56.      Gryphon has had actual knowledge of the existence of the ‘438 Patent

 since at least the date of the filing of this Complaint. As such, Gryphon’s infringement of

 the ‘438 Patent has been willful since that time.

         57.      Gryphon, without authority, consent, right, or license, and in direct

 infringement of the ‘438 Patent, makes, has made, uses, and sells the Accused Products

 which embody the system claimed in at least claim 27 of the ‘438 Patent, among others.

         58.      Gryphon actively induces infringement of at least claim 27 of the ‘438

 Patent by its customers and end users of at least the of the Accused Products and is

 therefore liable for indirect infringement under 35 U.S.C. § 271(b). A customer’s use of

 the Accused Products to manage computing devices in the manners described above

 infringes at least claim 27 of the ‘438 Patent. Gryphon knows that the Accused Products

 are especially designed for and marketed toward infringing use by Gryphon’s customers,

 to implement feature management of computing devices. Gryphon has induced, caused,

 urged, encouraged, aided and abetted its direct and indirect customers to make, use, sell,

 offer for sale and/or import one or more of the Accused Products. Gryphon provides step-

 by-step instructions for installation, setup, and use of the Accused Products to infringe,

 either literally or under the doctrine of equivalents, at least claim 27 of the ‘438 Patent.

 These instructions are provided by Gryphon as user manuals and online content made

 available by Gryphon through its website. Such conduct by Gryphon was intended to and


 3
   See also the declarations of Dr. Charles D. Knutson, which were attached by Kajeet as Exhibits E and I to
 its Second Amended Complaint (Dkt. Nos. 144, 144-7, and 144-11). filed in the action styled Kajeet, Inc. v.
 Qustodio, LLC, case no. 8:18-cv-01519-JAK-PLA, in the United States District Court for the Central
 District of California, Western Division, and which are hereby incorporated by reference.

                                                    20
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 21 of 23 PageID #: 21




 actually did result in direct infringement by Gryphon’s direct and indirect customers,

 including the making, using, selling, offering for sale and/or importation of the Accused

 Products in the United States.

        59.     Gryphon contributes to the infringement of at least claim 27 of the ‘438

 Patent by its customers and end users of at least the Accused Products and is therefore

 liable for indirect infringement under 35 U.S.C. § 271(c). The Accused Products are

 especially designed for controlling use of computing devices in the manner described

 above. Upon information and belief, the Accused Products have no substantial non-

 infringing use, as they are specifically designed and marketed for use by parents,

 teachers, and supervisors to control use of a computing device operating on a

 communication network.        Setup and use of the Accused Products by Gryphon’s

 customers in the manner constitutes direct infringement, either literally or under the

 doctrine of equivalents, of at least claim 27 of the ‘438 Patent.

        60.     Kajeet expressly reserves the right to assert additional claims of the ‘438

 Patent against Gryphon.

        61.     Kajeet has been damaged as a result of Gryphon’s infringing conduct.

 Gryphon is, thus, liable to Kajeet in an amount that adequately compensates for its

 infringement, which, by law, cannot be less than a reasonable royalty, together with

 interest and costs as fixed by this Court under 35 U.S.C. § 284.

        62.     Based on Gryphon’s actual knowledge of the ‘438 Patent and of Kajeet’s

 allegations of patent infringement which are consistent with those presented herein since

 at least the date of the filing of this Complaint, if not earlier, as well as Gryphon’s

 objective recklessness in continuing to offer for sale and selling the of the Accused



                                              21
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 22 of 23 PageID #: 22




 Products since that time, Kajeet is further entitled to enhanced damages under 35 U.S.C.

 § 284.

                                     VI. JURY DEMAND

          63.    Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal

 Rules of Civil Procedure.

                              VII.    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and

 against Defendant, and that the Court grant Plaintiff the following relief:

          a.     Judgment that one or more claims of the Asserted Patents have been

                 directly infringed, either literally or under the doctrine of equivalents, by

                 Defendant, or judgment that one or more of the claims of the Asserted

                 Patents have been directly infringed by others and indirectly infringed by

                 Defendant, to the extent Defendant contributed to or induced such direct

                 infringement by others;

          b.     Judgment that Defendant account for and pay to Plaintiff all damages to

                 and costs incurred by Plaintiff because of Defendant’s infringing activities

                 and other conduct complained of herein, including enhanced damages as

                 permitted by 35 U.S.C. § 284;

          c.     Judgement that Defendant’s infringement is willful from the time

                 Defendant was made aware of the infringing nature of its products and

                 methods and that the Court award treble damages for the period of such

                 willful infringement pursuant to 35 U.S.C. § 284;




                                              22
Case 1:19-cv-02370-MN Document 1 Filed 12/30/19 Page 23 of 23 PageID #: 23




       d.      That Plaintiff be granted pre-judgment and post-judgment interest on the

               damages caused by Defendant’s infringing activities and other conduct

               complained of herein;

       d.      That the Court declare this an exceptional case and award Plaintiff its

               reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285;

               and

       e.      That Defendant, its officers, agents, servants and employees, and those

               persons in active concert and participation with any of them, be

               permanently enjoined from infringement of one or more claims of the

               Asserted Patents or, in the alternative, if the Court finds that an injunction

               is not warranted, Plaintiff requests an award of post judgment royalty to

               compensate for future infringement;

       g.      That Plaintiff be granted such other and further relief as the Court may

               deem just and proper under the circumstances.

 Dated: December 30, 2019                      Respectfully submitted,

 Of Counsel:                                   FARNAN LLP

 Jonathan T. Suder                             /s/ Michael J. Farnan
 Michael T. Cooke                              Brian E. Farnan (Bar No. 4089)
 Corby R. Vowell                               Michael J. Farnan (Bar No. 5165)
 Richard A. Wojcio                             919 North Market Street, 12th Floor
 FRIEDMAN, SUDER & COOKE                       Wilmington, DE 19801
 604 East 4th Street, Suite 200                302-777-0300 Telephone
 Fort Worth, TX 76102                          302-777-0301 Facsimile
 817-334-0400                                  bfarnan@farnanlaw.com
 Fax: 817-334-0401                             mfarnan@farnanlaw.com
 jts@fsclaw.com
 mtc@fsclaw.com                                Attorneys for Plaintiff Kajeet, Inc.
 vowell@fsclaw.com
 wojcio@fsclaw.com



                                            23
